Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.


Response to Arguments
The applicant's arguments/remarks, see pages 11 -16, filed 01/14/2022, with respect to 35 U.S.C 103 rejection of Claims 1- 20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 11, 12, 13, 14, 15, 16 and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US PAT 10638122), hereinafter "Rao".
Regarding Claim 1 Rao discloses:
An apparatus (i.e. a system comprising servers and mobile devices) (Fig. 1, Fig. 2, Fig. 9, Column 4 Line # 56 – 67 and Column 7 Line # 24 - 47), comprising: 
a processor; and a memory that stores code (i.e. instructions and software stored in a non transitory computer readable medium for execution by a processor on one or more servers mobile devices or wearable devices) (Column 10 Line # 32 – 37) executable by the processor to:
receive, from a user, predefined context criteria for each specific activity in a set of specific activities on a first per-activity basis (i.e. system may receive from a user a selection of conditions [i.e. predefined context criteria], e.g. a location, time &/or other event details, for a selected activity of [i.e. each specific activity] of various activities or lists of activities [i.e. in a set of specific activities]; the user may select a location, time and other event details [i.e. predefined context criteria] for each selected activity [i.e. on a first per-activity basis]) (500 & 502 – Fig. 5, Column 6 Line # 8 – 20 and Column 6 Line # 36 - 38), 

determine, for the user, a context for participating in each specific activity of the set of specific activities on a second per-activity basis (i.e. the system may track/determine, for the user, conditions [i.e. a context], e.g. location, time and/or with whom, for participating in a type of activity [i.e. in each specific activity] of a lists of activities [i.e. the set of specific activities] based on the types of activities [i.e. a second per-activity basis]; For example, the system may track user’s [i.e. for the user] condition, e.g. when and with whom [i.e. a context], for availability to meet [i.e. participating in a meeting / each specific activity of the set of specific activities]; the system may track the user’s availability per activity type [i.e. on a second per-activity basis]) (Column 6 Line # 36 – 38, Column 6 Line # 62 – 67, Column 7 Line # 1 – 3 and Column 7 Line # 13 - 16), 
wherein each determined context corresponds to a specific activity in the set of specific activities and comprises one or more characteristics defining a current activity state of the user relative to the specific activity (i.e. location, time and/or with whom [i.e. each determined context] may be associated with [i.e. corresponds to] a particular activity [i.e. a specific activity in the set of specific activities], e.g. availability to meet [i.e. participating in a meeting activity]; location, time and with whom [i.e. each determined context comprising one or more characteristics] may indicate the user’s current availability [i.e. a current activity state of the user] with respect to a particular/specific activity; For example, the user’s conditions may indicate location, time and/or with whom [i.e. one or 
check the predefined context criteria for each specific activity against the context determined for each specific activity to determine an availability status of the user for participating in each specific activity based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity (i.e. in order to determine the user’s availability status, e.g. for participating in a meeting with a particular person [i.e. each specific activity], the system, e.g. presence server, may track [i.e. check] the user’s conditions [i.e. the predefined context criteria] against the location, time and event details [i.e. the context determined], e.g. when, with whom, etc., selected [i.e. determined] for each selected activity [i.e. each specific activity];  For example, the user’s availability status for a particular activity [i.e. an availability status of the user for participating in each specific activity] may be updated by the user’s location, activity type and by hours [i.e. based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity]) (Fig. 9, Column 2 Line # 36 – 41, Column 6 Line # 7 – 16, Column 6 Line # 36 – 38 and Column 7 Line # 31 - 35); 
determine, for the user, an availability for participating in each respective specific activity based on the determined availability status for each respective specific activity (i.e. user’s availability for participating in various activities, e.g. for participating in a study [i.e. each respective specific activity], may be determined and displayed to other users based on the user’s availability status [i.e. the determined availability status] for 
make the user's availability for participating in each respective specific activity accessible to one or more interested devices associated with each specific activity (i.e. from UIs of the devices of the users who are interested [i.e. one or more interested devices] in participating in a particular activity [i.e. associated with each specific activity], e.g. to study, to go to the beach, etc., an individual’s [i.e. user’s] availability for participating in those activities [i.e. each respective specific activity] may be browsed [i.e. accessible to one or more interested devices]) (Column 7 Line # 3 – 9 and Column 7 Line # 19 -21).

Regarding Claim 2, Rao discloses:
wherein the user's availability for participating in each specific activity is automatically and proactively provided in real-time to the one or more interested devices associated with each specific activity in response to the user's availability for participating in each specific activity indicating that the user is available for participating in each specific activity (i.e. user’s availability, e.g. user Jane’s availability, for participating in local meetups [i.e. participating in each specific activity] is automatically and proactively provided in real-time on other users’ devices according to their activity interests [i.e. to the one or more interested devices associated with each specific activity] in response to the user’s, Jane’s, indication of availability for participating in local meetups [i.e. each specific activity]) (902 – Fig. 9, Column 2 Line # 37 – 40, Column 7 Line # 3 – 9  and Column 7 Line # 31 - 37).

Regarding Claim 3, Rao discloses:
wherein the user's availability for participating in each specific activity is provided to the one or more interested devices associated with each specific activity in response to receiving an availability status request for a particular activity corresponding to one of the specific activities in the set of specific activities from the one or more interested devices associated with the particular activity (i.e. user’s availability, e.g. user Jane’s availability, for participating in local meetups [i.e. participating in each specific activity] may be browsed [i.e. in response to receiving an availability status request] by other users based on types of the activities they are interested in [i.e. for a particular activity corresponding to one of the specific activities in the set of specific activities from the one or more interested devices associated with the particular activity]) (902 – Fig. 9, Column 2 Line # 37 – 40, Column 7 Line # 3 – 9  and Column 7 Line # 31 - 37).

Regarding Claim 7, Rao discloses:
wherein the code is further executable by the processor to further provide the particular activity that the user is available for to the one or more interested devices associated with the particular activity in response to the availability status request (i.e. user’s availability, e.g. user Jane’s availability, for participating in local meetups [i.e. participating in each specific activity] may be browsed [i.e. in response to receiving an availability status request] by other users based on types of the activities they are interested in [i.e. the one or more interested devices associated with the particular 

Regarding Claim 11, Rao discloses:
wherein the user's availability for each of the specific activities is made accessible to the one or more interested devices associated with each specific activity via an electronic communication, the electronic communication comprising one or more of a text message, a push notification, an email, a voicemail, and an instant message (i.e. user’s availability, e.g. user Paul’s availability, for participating in study [i.e. participating in each specific activity] may be displayed in other users based on types of the activities, e.g. Study, they are interested in [i.e. the one or more interested devices associated with each specific activity] as a text message, e.g. Paul, Peter: Are at the library free to study together) (902 – Fig. 9, Column 2 Line # 37 – 40, Column 7 Line # 3 – 9  and Column 7 Line # 31 - 37).

Regarding Claim 12, Rao discloses:
wherein each predefined context criteria comprises one or more settings associated with one or more specific activities and a particular context (i.e. system may receive from a user a selection of conditions [i.e. predefined context criteria], e.g. a location, time &/or other event details, for a selected activity of [i.e. each specific activity]; the user may select a location and/or time [i.e. one or more settings] for each selected activity [i.e. one or more specific activities] and other event details [i.e. a particular context]) (500 & 502 – Fig. 5, Column 6 Line # 8 – 20 and Column 6 Line # 36 - 38).

Regarding Claim 13, Rao discloses:
wherein the one or more characteristics that define each context for the user comprises one or more of a current location of the user, a calendar event for the user, a time of day, biometric information for the user, people within a proximity of the user, and network connectivity for a device of the user (i.e. the user’s conditions [i.e. one or more characteristics that define each context for the user comprises] may indicate location and time [i.e. a current location and a time of the day] for participating in a meeting [i.e. relative to the specific activity]) (Column 6 Line # 62 – 67, Column 7 Line # 1 – 3 and Column 7 Line # 13 - 16).


Regarding Claim 14, Rao discloses:
A method, comprising: 
receiving, by a processor from a user, predefined context criteria for each specific activity in a set of specific activities on a first per-activity basis (i.e. system may receive from a user a selection of conditions [i.e. predefined context criteria], e.g. a location, time &/or other event details, for a selected activity of [i.e. each specific activity] of various activities or lists of activities [i.e. in a set of specific activities]; the user may select a location, time and other event details [i.e. predefined context criteria] for each selected activity [i.e. on a first per-activity basis]) (500 & 502 – Fig. 5, Column 6 Line # 8 – 20 and Column 6 Line # 36 - 38), 

determining, for the user, a context for participating in each specific activity of the set of specific activities on a second per-activity basis (i.e. the system may track/determine, for the user, conditions [i.e. a context], e.g. location, time and/or with whom, for participating in a type of activity [i.e. in each specific activity] of a lists of activities [i.e. the set of specific activities] based on the types of activities [i.e. a second per-activity basis]; For example, the system may track user’s [i.e. for the user] condition, e.g. when and with whom [i.e. a context], for availability to meet [i.e. participating in a meeting / each specific activity of the set of specific activities]; the system may track the user’s availability per activity type [i.e. on a second per-activity basis]) (Column 6 Line # 36 – 38, Column 6 Line # 62 – 67, Column 7 Line # 1 – 3 and Column 7 Line # 13 - 16), 
wherein each determined context corresponds to a specific activity in the set of specific activities and comprises one or more characteristics defining a current activity state of the user relative to the specific activity (i.e. location, time and/or with whom [i.e. each determined context] may be associated with [i.e. corresponds to] a particular activity [i.e. a specific activity in the set of specific activities], e.g. availability to meet [i.e. participating in a meeting activity]; location, time and with whom [i.e. each determined context comprising one or more characteristics] may indicate the user’s current availability [i.e. a current activity state of the user] with respect to a particular/specific activity; For example, the user’s conditions may indicate location, time and/or with whom [i.e. one or 
checking the predefined context criteria for each specific activity against the context determined for each specific activity to determine an availability status of the user for participating in each specific activity based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity (i.e. in order to determine the user’s availability status, e.g. for participating in a meeting with a particular person [i.e. each specific activity], the system, e.g. presence server, may track [i.e. check] the user’s conditions [i.e. the predefined context criteria] against the location, time and event details [i.e. the context determined], e.g. when, with whom, etc., selected [i.e. determined] for each selected activity [i.e. each specific activity];  For example, the user’s availability status for a particular activity [i.e. an availability status of the user for participating in each specific activity] may be updated by the user’s location, activity type and by hours [i.e. based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity]) (Fig. 9, Column 2 Line # 36 – 41, Column 6 Line # 7 – 16, Column 6 Line # 36 – 38 and Column 7 Line # 31 - 35);
determining, for the user, an availability for participating in each respective specific activity based on the determined availability status for each respective specific activity (i.e. user’s availability for participating in various activities, e.g. for participating in a study [i.e. each respective specific activity], may be determined and displayed to other users based on the user’s availability status [i.e. the determined availability status] for 
making the user's availability for participating in each respective specific activity accessible to one or more interested devices associated with each specific activity (i.e. from UIs of the devices of the users who are interested [i.e. one or more interested devices] in participating in a particular activity [i.e. associated with each specific activity], e.g. to study, to go to the beach, etc., an individual’s [i.e. user’s] availability for participating in those activities [i.e. each respective specific activity] may be browsed [i.e. accessible to one or more interested devices]) (Column 7 Line # 3 – 9 and Column 7 Line # 19 -21).

Regarding Claim 15, Rao discloses:
wherein the user's availability for participating in each specific activity is automatically and proactively provided in real-time to the one or more interested devices associated with each specific activity in response to the user's availability for participating in each specific activity indicating that the user is available for participating in each specific activity (i.e. user’s availability, e.g. user Jane’s availability, for participating in local meetups [i.e. participating in each specific activity] is automatically and proactively provided in real-time on other users’ devices according to their activity interests [i.e. to the one or more interested devices associated with each specific activity] in response to the user’s, Jane’s, indication of availability for participating in local meetups [i.e. each specific activity]) (902 – Fig. 9, Column 2 Line # 37 – 40, Column 7 Line # 3 – 9  and Column 7 Line # 31 - 37).

Regarding Claim 16, Rao discloses:
wherein the user's availability for participating in each specific activity is provided to the one or more interested devices associated with each specific activity in response to receiving an availability status request for a particular activity corresponding to one of the specific activities in the set of specific activities from the one or more interested devices associated with the particular activity (i.e. user’s availability, e.g. user Jane’s availability, for participating in local meetups [i.e. participating in each specific activity] may be browsed [i.e. in response to receiving an availability status request] by other users based on types of the activities they are interested in [i.e. for a particular activity corresponding to one of the specific activities in the set of specific activities from the one or more interested devices associated with the particular activity]) (902 – Fig. 9, Column 2 Line # 37 – 40, Column 7 Line # 3 – 9  and Column 7 Line # 31 - 37).


Regarding Claim 20, Rao discloses:
A program product comprising a non-transitory computer-readable storage medium configured to store code executable by a processor (i.e. instructions and software stored in a non transitory computer readable medium for execution by a processor on one or more servers mobile devices or wearable devices) (Column 10 Line # 32 – 37), 
the executable code comprising code that causes the processor to perform:
receiving, from a user, predefined context criteria for each specific activity in a set of specific activities on a first per-activity basis (i.e. system may receive from a user a 
wherein the predefined context criteria for each specific activity comprises a plurality of conditions (i.e. each selected activity may be associated with conditions [i.e. the predefined context criteria] comprising a location, time &/or other event details [i.e. a plurality of conditions]) (500 & 502 – Fig. 5 and Column 6 Line # 8 – 20); 
determining, for the user, a context for participating in each specific activity of the set of specific activities on a second per-activity basis (i.e. the system may track/determine, for the user, conditions [i.e. a context], e.g. location, time and/or with whom, for participating in a type of activity [i.e. in each specific activity] of a lists of activities [i.e. the set of specific activities] based on the types of activities [i.e. a second per-activity basis]; For example, the system may track user’s [i.e. for the user] condition, e.g. when and with whom [i.e. a context], for availability to meet [i.e. participating in a meeting / each specific activity of the set of specific activities]; the system may track the user’s availability per activity type [i.e. on a second per-activity basis]) (Column 6 Line # 36 – 38, Column 6 Line # 62 – 67, Column 7 Line # 1 – 3 and Column 7 Line # 13 - 16), 
wherein each determined context corresponds to a specific activity in the set of specific activities and comprises one or more characteristics defining a current activity state of the user relative to the specific activity (i.e. location, time and/or with whom [i.e. 
checking the predefined context criteria for each specific activity against the context determined for each specific activity to determine an availability status of the user for participating in each specific activity based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity (i.e. in order to determine the user’s availability status, e.g. for participating in a meeting with a particular person [i.e. each specific activity], the system, e.g. presence server, may track [i.e. check] the user’s conditions [i.e. the predefined context criteria] against the location, time and event details [i.e. the context determined], e.g. when, with whom, etc., selected [i.e. determined] for each selected activity [i.e. each specific activity];  For example, the user’s availability status for a particular activity [i.e. an availability status of the user for participating in each specific activity] may be updated by the user’s location, activity type and by hours [i.e. based on satisfying each of the plurality of conditions of the predefined context criteria for each respective specific activity]) (Fig. 9, Column 2 Line # 36 – 41, Column 6 Line # 7 – 16, Column 6 Line # 36 – 38 and Column 7 Line # 31 - 35);

making the user's availability for participating in each respective specific activity accessible to one or more interested devices associated with each specific activity (i.e. from UIs of the devices of the users who are interested [i.e. one or more interested devices] in participating in a particular activity [i.e. associated with each specific activity], e.g. to study, to go to the beach, etc., an individual’s [i.e. user’s] availability for participating in those activities [i.e. each respective specific activity] may be browsed [i.e. accessible to one or more interested devices]) (Column 7 Line # 3 – 9 and Column 7 Line # 19 -21).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 3 and 16 above, and further in view of Liu et al. (US PG PUB 20140344358), hereinafter "Liu".
Regarding Claim 4, Rao discloses all the features with respect to Claim 3 as described above.
However, Rao does not explicitly disclose:
wherein, in response to the availability status request being associated with a particular activity that does not have corresponding predefined context criteria, the code is further executable by the processor to prompt the user to define context criteria for the activity.
On the other hand, in the same field of endeavor, Liu taches:
wherein, in response to the availability status request being associated with a particular activity that does not have corresponding predefined context criteria, the code is further executable by the processor to prompt the user to define context criteria for the activity (i.e. in response to receiving a data item / social network posting stating: "Is anyone up for steak tonight" or “Movie tonight?” [i.e. the availability status request associated with an activity, e.g. going to Movie or having steak] which may not have been 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Rao to include the feature wherein, in response to the availability status request being associated with an activity that does not have corresponding predefined context criteria, the code is further executable by the processor to prompt the user to define context criteria for the activity as taught by Liu so that the user’s availability status may be defined based on the user’s interest criteria (¶ 0029 - 0030).

Regarding Claim 5, Rao and Liu disclose, in particular Liu teaches:
wherein the code is further executable by the processor to provide one or more context criteria recommendations for the particular activity (i.e. the system may dynamically determine a list of topics [i.e. one or more context criteria recommendations] to associate a topic to the data item, e.g. "Is anyone up for steak tonight" or “Movie tonight?” [i.e. the particular activity]) (¶ 0027 and ¶ 0032).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.




wherein the code is further executable by the processor to generate the one or more context criteria recommendations using machine learning (i.e. the system may dynamically determine/generate, using machine learning algorithm, a list of topics [i.e. one or more context criteria recommendations] to associate a topic to the data item, e.g. "Is anyone up for steak tonight" or “Movie tonight?”) (¶ 0027), 
the machine learning analyzing historical and current context criteria settings for one or more activities to generate the one or more context criteria recommendations (i.e. a list of topics [i.e. one or more context criteria recommendations] is determined/generated by associating data items in conjunction with a pre-existing interest criteria [i.e. historical context criteria setting] and user specification of interest [i.e. current context criteria setting]) (¶ 0027 and ¶ 0029).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.


Regarding Claim 17, Rao discloses all the features with respect to Claim 16 as described above.
However, Rao does not explicitly disclose:
prompting the user to define context criteria for the particular activity in response to the availability status request being associated with an activity that does not have corresponding predefined context criteria.
On the other hand, in the same field of endeavor, Liu taches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Rao to include the feature for prompting the user to define context criteria for the activity in response to the availability status request being associated with an activity that does not have corresponding context criteria as taught by Liu so that the user’s availability status may be defined based on the user’s interest criteria (¶ 0029 - 0030).


Regarding Claim 18, Rao and Liu disclose, in particular Liu teaches:
further comprising generating one or more context criteria recommendations for the activity using machine learning (i.e. the system may dynamically determine/generate, using machine learning algorithm, a list of topics [i.e. one or more context criteria recommendations] to associate a topic to the data item, e.g. "Is anyone up for steak tonight" or “Movie tonight?”) (¶ 0027), 

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.







Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1 and 14 above, and further in view of Maloney et al. (US PG PUB 20180288567), hereinafter "Maloney".
Regarding Claim 8, Rao discloses all the features with respect to Claim 1 as described above.
However, Rao does not explicitly disclose:
wherein the code is further executable by the processor to: periodically monitor and update one or more contexts for the user; check each predefined context criteria against each respective updated context corresponding to each predefined context; and revise the user's availability status for each respective specific activity based on each respective updated context.
On the other hand, in the same field of endeavor, Maloney teaches:

check each predefined context criteria against each respective updated context corresponding to each predefined context (i.e. the system may check the user’s current context [i.e. each respective updated context corresponding to each predefined context] against the one or more criteria or one or more rules [i.e. predefined context criteria]) (Fig. 3, ¶ 0019 and ¶ 0069 - 0070); and 
revise the user's availability status for each respective specific activity based on each respective updated context (i.e. based on the user’s current context [i.e. each respective updated context], the system may continuously update/revise the user’s presence information/status with respect to participating in a communication activity [i.e. each respective specific activity]) (303 & 340 – Fig. 3, ¶ 0002 and ¶ 0070 – 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Rao to include the feature wherein the code is further executable by the processor to: periodically monitor and update one or more contexts for the user; check each predefined context criteria against each respective updated context corresponding to each predefined context; and revise the user's availability status for each respective specific activity based on each respective updated context as taught by Maloney so that the user’s status may be updated/revised periodically with respect to the user’s current context (Fig. 3, ¶ 0019 and ¶ 0069 - 0070).

Regarding Claim 19, Rao discloses all the features with respect to Claim 14 as described above.
However, Rao does not explicitly disclose:
periodically monitoring and updating one or more contexts for the user; checking each predefined context criteria against each respective updated context corresponding to each predefined context; and revising the user's availability status for each respective specific activity based on each respective updated context.
On the other hand, in the same field of endeavor, Maloney teaches:
periodically monitoring and updating one or more contexts for the user (i.e. they system may actively monitor and update signals indicative of the user’s context at any level of granularity including: continuously, periodically, e.g., every second, etc.) (¶ 0026, ¶ 0051 and ¶ 0070); 
checking each predefined context criteria against each respective updated context corresponding to each predefined context (i.e. the system may check the user’s current context [i.e. each respective updated context corresponding to each predefined context] against the one or more criteria or one or more rules [i.e. predefined context criteria]) (Fig. 3, ¶ 0019 and ¶ 0069 - 0070); and 
revising the user's availability status for each respective specific activity based on each respective updated context (i.e. based on the user’s current context [i.e. each respective updated context], the system may continuously update/revise the user’s presence information/status with respect to participating in a communication activity [i.e. each respective specific activity]) (303 & 340 – Fig. 3, ¶ 0002 and ¶ 0070 – 0072).
.



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 1 above, and further in view of Cunico et al. (US PG PUB 20160241654), hereinafter "Cunico".
Regarding Claim 9, Rao discloses all the features with respect to Claim 1 as described above.
However, Rao does not explicitly disclose:
wherein the code is further executable by the processor to: in response to the user's availability for  one or more specific activities in the set of specific activities indicating that the user is not available for participating in the one or more specific activities, estimate an amount of time until the user is available for participating in the one or more specific activities; and in response to the user's availability for the one or more specific activities indicating that the user is available for participating in the one or more 
On the other hand, in the same field of endeavor, Cunico teaches:
wherein the code is further executable by the processor to: in response to the user's availability for one or more specific activities in the set of specific activities indicating that the user is not available for participating in the one or more specific activities, estimate an amount of time until the user is available for participating in the one or more specific activities (i.e. in step 525, the system may determine current availability status of a user with respect to participating in a communication activity, e.g. text messaging, chatting, phone calls [i.e. one or more specific activities in the set of specific activities], wherein the current availability status may indicated that the user is not available for communications [i.e. one or more specific activities]; after determining the current availability status [i.e. in response to the user's availability for one or more specific activities in the set of specific activities indicating that the user is not available for participating in the one or more specific activities], the system may estimate a time when a current availability status, i.e. unavailable for communication, changes to a future availability status, e.g. available for participating in communication activities [i.e. the one or more specific activities]) (525 & 535 - Fig. 5, ¶ 0028, ¶ 0039, ¶ 0049 - 0050 and ¶ 0061); and 
in response to the user's availability for the one or more specific activities indicating that the user is available for participating in the one or more specific activities, estimate an amount of time until the user is no longer available to participate in the one or more specific activities (i.e. in step 525, the system may determine current availability status of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Rao to include the feature wherein the code is further executable by the processor to: in response to the user's availability for  one or more specific activities in the set of specific activities indicating that the user is not available for participating in the one or more specific activities, estimate an amount of time until the user is available for participating in the one or more specific activities; and in response to the user's availability for the one or more specific activities indicating that the user is available for participating in the one or more specific activities, estimate an amount of time until the user is no longer available to participate in the one or more specific activities as taught by Cunico so that the system may provide other users with the user’s future availability status (525 & 535 - Fig. 5, ¶ 0028, ¶ 0039, ¶ 0049 - 0050 and ¶ 0061).


Regarding Claim 10, Rao discloses all the features with respect to Claim 1 as described above.
However, Rao does not explicitly disclose:
wherein the code is further executable by the processor to automatically define context criteria for a particular activity in the set of specific activities based on one or more previously defined context criteria settings for one or more other specific activities in the set of specific activities that have similar characteristics to the particular activity.
On the other hand, in the same field of endeavor, Cunico teaches:
wherein the code is further executable by the processor to automatically define context criteria for  a particular activity in the set of specific activities based on one or more previously defined context criteria settings for one or more other specific activities in the set of specific activities that have similar characteristics to the particular activity (i.e. While the availability status indicates partially availability, a particular type of communication [i.e. a particular activity in the set of specific activities] may be accepted in accordance with any rules [i.e. based on one or more previously defined context criteria settings for one or more other specific activities in the set of specific activities] defined for the partial availability status, e.g. the system may employ historical data of the user to determine the user activities associated with similar events [i.e. in the set of specific activities that have similar characteristics to the particular activity]) (¶ 0043, ¶ 0055 and ¶ 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Rao to include the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Soe Hlaing/           Primary Examiner, Art Unit 2451